DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application. Amended claims 1 and 7-11 have been noted. Claims 12-20 have been withdrawn from consideration. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2016/0375515) in view of Putkonen (US 2002/0042165) and Ginestra et al (Atomic Layer Deposition of Y2O3/ZrO2 Nanolaminates: A Route to Ultrathin Solid-State Electrolyte Membranes).
Xu discloses a method comprising depositing a yttrium stabilized zirconia (YSZ) coating onto a surface of a chamber component for a processing chamber using atomic layer deposition (ALD) to form a corrosion resistant coating [0014]-[0017]. The ALD corrosion resistant coating is dense, free of pinholes or pores, super-conformal, and uniform in their coating thickness [0014]-[0015]. 
Xu does not disclose forming the YSZ coating by depositing yttrium oxide for a first number of repetitions and depositing zirconium oxide for a second number of repetitions or annealing the chamber component to form a homogenous interdiffused YZrxOy solid state phase. 
Putkonen discloses a method of forming a YSZ coating comprising: depositing a first film layer of yttrium oxide onto a substrate using a first number of repetitions of an atomic layer deposition process [0045]-[0049]; [0053] (Fig. 8c) and depositing a second film layer of zirconium oxide onto the substrate using a second number of repetitions of the atomic layer deposition process [0060]; [0053] (Fig. 8a) to form a coating comprising a yttrium-stabilized zirconium oxide (YSZ) (Fig. 8b), wherein the values of Y, Zr, and O within the coating are based on the number of repetitions used to deposit the first and second film layers (i.e. pulsing ratio) (Fig. 9; [0060]-[0062]). The first layer of yttrium 
Ginestra discloses forming a yttrium oxide layer by ALD having a thickness within the claimed range, forming a zirconium oxide layer by ALD having a thickness within the claimed range, and annealing the layer stack in order to form a homogenous interdiffused YSZ layer (B161, col. 2). The deposition by ALD forms thin pinhole-free films (B161, col. 1). In addition to interdiffusion to form a homogenous YSZ coating, the annealing also causes densification (B163, col. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to deposit the YSZ corrosion-resistant coating of Xu using known ALD process steps as suggested by Putkonen and to anneal the yttrium oxide/zirconium oxide layers of Putkonen as suggested by Ginestra in order to form a homogenous interdiffused YSZ layer with improved density. 
Regarding Claims 2-6, Putkonen discloses that the yttria layer is deposited prior to the zirconia layer [0064]; the yttrium precursor may be tris(cyclopentadienyl)yttrium(III) [0082] or tris(2,2,6,6-tetramethyl-3,5-heptanedionato)yttrium(III) [0088]; the reactant may be water, oxygen or ozone [0109]; the zirconium precursor may be zirconium(IV) chloride [0103]; [0107]; there may be any number of additional yttria or zirconia layers to obtain a desired thickness [0053] and to satisfy a desired pulse ratio to obtain desired film properties [0061]-[0062] (Fig. 8b, 9); and the first film layer may have a different thickness than the second film layer due to the varied pulse ratio [0136]; [0138]. These are well known ALD process steps for 
Regarding Claims 7-10, Xu discloses that the ALD coating is uniform in its thickness [0015]. The ALD coating is deposited directly on the surface of the component [0003] because the anodized aluminum may be considered the surface of the component as the instant specification states that the “surface” being coated includes alumina [0028] and forms a discrete boundary as the coating does not diffuse into the chamber component. 
Regarding Claim 11, Ginestra discloses annealing at a temperature of 950°C for homogenous interdiffusion and improved densification (Abstract). 
Thus, claims 1-11 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Xu, Putkonen, and Ginestra. 
Response to Arguments
Applicant’s arguments are directed to the new limitations in the claims which have been addressed in the new rejections above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647.  The examiner can normally be reached on Monday-Friday 8:30 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH A BURKHART/           Primary Examiner, Art Unit 1715